Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 29, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-85072 RTG VENTURES, INC. (Exact name of small business issuer as specified in its charter) Florida 59-3666743 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) c/o Paykin & Krieg, LLP 185 Madison Avenue New York, NY 10016 (Address of principal executive offices) (917) 488-6473 (Issuer's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X] No [ ] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 118,818,885 shares of Common Stock, par value $.001 per share, as of April 15, 2007. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X]. RTG VENTURES, INC. CONSOLIDATED FINANCIAL STATEMENTS February 29, 2008 INDEX PART I. FINANCIAL INFORMATION Consolidated Financial Statements (Unaudited) Balance Sheet 3 Statements of Operations 4 Statement of Stockholders' Deficit 5 Statements of Cash Flows 6 Notes to Financial Statements 7 RTG VENTURES, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEET (Unaudited) February 29, 2008 ASSETS CURRENT ASSETS - CASH $ 342 TOTAL ASSETS $ 342 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ 653,854 Loans payable 129,940 TOTAL CURRENT LIABILITIES 783,794 STOCKHOLDERS' DEFICIT Preferred stock, par value $.001;authorized 2,000,000 shares, issued - none Common stock, par value $.001; authorized 200,000,000 shares; 118,819 issued and outstanding 118,818,885 shares Additional paid in capital 4,564,310 Deficit accumulated during development stage (5,466,581 ) TOTAL STOCKHOLDERS' DEFICIT (783,452 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 342 See notes to consolidated financial statements . 3 RTG VENTURES, INC. AND SUBSIDIARY (A Developmental Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative From July 17, 2000 Three months ended February 29, Six Months Ended February 29, (Inception) 2008 2007 2008 2007 February 29, 2008 REVENUES $ - $ - $ - $ - $ - COSTS AND EXPENSES: General and administrative 117,844 92,727 245,208 170,977 4,054,399 Impairment of intangibles - 26,475 Interest expense - 650,000 - 650,000 897,000 Merger and acquisition costs - 634,751 TOTAL COSTS AND EXPENSES 117,844 742,727 245,208 820,977 5,612,625 OTHER INCOME - (6,629
